OPINION — AG — THE INSTALLATION OF TELEVISION CAMERAS IN A COUNTY JAIL WOULD NOT VIOLATE ARTICLE II, SECTION 9 OF THE OKLAHOMA CONSTITUTION. WHETHER OR NOT 57 O.S. 1961 9 [57-9] WOULD BE VIOLATED BY THE INSTALLATION OF TELEVISION CAMERAS IN COUNTY JAILS WOULD DEPEND UPON THE FACTS IN EACH CASE. VERY BRIGHT LIGHTS IN A COUNTY JAIL COULD, UNDER SOME CIRCUMSTANCES, CONSTITUTE CRUEL AND INHUMAN TREATMENT. SINCE THERE ARE NO STATUTES IN OKLAHOMA ON THIS SUBJECT, APPROPRIATE RULES COULD BE PROMULGATED BY THE LOCAL DISTRICT JUDGE. IF THE DISTRICT JUDGE IN ANY COUNTY, AFTER INVESTIGATION, FEELS THE INSTALLATION OF TELEVISION CAMERAS IN THE COUNTY JAIL TO BE ANNOYANCE TO OR INHUMAN TREATMENT OF THE PRISONERS THEREIN, SUCH INSTALLATION COULD AND SHOULD BE PROHIBITED BY JAIL RULES. CITE: 57 O.S. 1961 43 [57-43] (W. J. MONROE)